Dissenting Opinion by
Judge Rogers :
I respectfully dissent.
The only question before us on these preliminary objections is that of whether the complaint of the School District of Philadelphia and the class consisting of the pupils and parents of pupils of that school district, states a cause of action.
The plaintiffs allege that for the school year 1977-1978 the School District estimated as the minimum expenditure necessary to provide a normal program of educational services the sum of $669,439,299. Revenues, including local taxes, for the same year could not be obtained in an amount exceeding $510,902,000, leaving an estimated deficit of $158,537,299. They further allege that this estimated deficit caused the School District to curtail its normally provided education services by: eliminating all kindergarten; eliminating all athletic programs; eliminating all extracurricular programs; eliminating all art and music programs; eliminating all librarians and library programs ; eliminating all breakfast and lunch programs; eliminating all counselling services; eliminating 536 reading teachers; and eliminating all busing, except for special education. These services eliminated by the financial stringency of the plaintiff School District, the plaintiffs say, are under the laws of Pennsylvania provided to public school children in every school district in the State of Pennsylvania, except *634the pupils of the School District of the City of Philadelphia.
The plaintiffs allege that the reason why the public school children of the School District of Philadelphia are so disfavored lies in the laws of Pennsylvania- which uniquely provide the School District of Philadelphia with an appointed School Board without the power to tax local subjects. This power in Philadelphia resides in City Council. City Council’s failure to approve local tax levies adequate to provide normal educational programs and services, together with the State’s failure to provide sufficient subsidies have, the plaintiffs allege, combined to create the disparity between the programs offered in Philadelphia and those offered in every other school district in the State. This legal system producing this unequal result, the plaintiffs contend, denies the public school children of Philadelphia an education of a quality equal to that enjoyed by other Pennsylvania children contrary to Article III, Section 32 of the Pennsylvania Constitution and denies them the benefits of the thorough and efficient system of public education required to be provided by Article III, Section 14 of the same Constitution.
' The factual allegations of the Complaint must for the purposes of the demurrer be accepted as true. In my opinion they state a cause of action which it is our responsibility to require be answered and heard on the merits.
As for relief, surely this Court could strike down a system of laws which unconstitutionally deprives school children of equal educational advantages and of the thorough and efficient education promised by the State Constitution; and surely we could vindicate those rights by enjoining the defendants from approving or paying subsidies to school districts other than Philadelphia meanwhile.
*635I would overrule the preliminary objections.
Judge Cbumlish, Je. joins in this dissent.